     Case 17-30998     Doc 38      Filed 12/05/18 Entered 12/05/18 11:51:54         Desc Main
                                     Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF UTAH
                               SALT LAKE CITY DIVISION

 In re:                                             §        Case No. 17-30998
                                                    §
 JULIE F. LARSEN.                                   §
                                                    §
                                                    §
                          Debtor                    §

                       NOTICE OF TRUSTEE’S FINAL REPORT AND
                          APPLICATION FOR COMPENSATION
                           AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that George
B. Hofmann, trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          350 South Main Street, Suite 301
          Salt Lake City, UT 84101

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection with the United States Bankruptcy Court at the
above address no later December 31, 2018, serve a copy of the objection upon the Trustee, any
party whose application is being challenged and the United States Trustee. A hearing on the fee
applications and any objection to the Final Report will be held on January 7, 2019, at 2:00 p.m.
in Courtroom 376, United States Courthouse, 350 South Main Street, Suite 301, Salt Lake City,
UT 84101. If no objections are filed, upon entry of an order on the fee applications, the trustee
may pay dividends pursuant to FRBP 3009 without further order of the Court.

Date Mailed:      12/05/2018                            By: /s/ George B. Hofmann
                                                            Trustee

George B. Hofmann
111 E. Broadway
11th Floor
Salt Lake City, UT 84111
trustee@cohnekinghorn.com
Phone: (801) 415-0152
Fax: (801) 363-4378



{_
_}                                                 {_
_}                                    UST Form 101-7-NFR (10/1/2010)
     Case 17-30998               Doc 38          Filed 12/05/18 Entered 12/05/18 11:51:54                                     Desc Main
                                                   Document     Page 2 of 4

                                     UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF UTAH
                                          SALT LAKE CITY DIVISION

    In re:                                                              §           Case No. 17-30998
                                                                        §
    JULIE F. LARSEN                                                     §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                     $4,501.00
             and approved disbursements of                                                                                          $1,023.08
             leaving a balance on hand of1:                                                                                         $3,477.92


             Claims of secured creditors will be paid as follows: NONE



                                                    Total to be paid to secured creditors:                                              $0.00
                                                                      Remaining balance:                                            $3,477.92

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
George B. Hofmann, Trustee Expenses                                                        $7.83                    $0.00                       $7.83
Cohne Kinghorn PC, Attorney for Trustee Fees                                        $2,174.40                       $0.00             $1,200.00
Cohne Kinghorn PC, Attorney for Trustee                                                $259.40                      $0.00                $259.40
Expenses
Gil A. Miller - Rocky Mountain Adv,                                                 $1,481.50                       $0.00             $1,200.00
Accountant for Trustee Fees
Gil A. Miller - Rocky Mountain Adv,                                                      $13.20                     $0.00                  $13.20
Accountant for Trustee Expenses


                         Total to be paid for chapter 7 administrative expenses:                                                    $2,680.43
                                                            Remaining balance:                                                        $797.49


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
  Case 17-30998            Doc 38   Filed 12/05/18 Entered 12/05/18 11:51:54           Desc Main
                                      Document     Page 3 of 4

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                 Total to be paid to prior chapter administrative expenses:                   $0.00
                                                       Remaining balance:                   $797.49

       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are: NONE



                                        Total to be paid to priority claims:                  $0.00
                                                       Remaining balance:                   $797.49

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $128,474.60 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 0.6 percent, plus
interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                Allowed Amt.          Interim       Proposed
No.                                                        of Claim      Payments to       Amount
                                                                               Date
           1 IRS                                                $0.00          $0.00           $0.00
           2 Department Stores National Bank                 $859.61           $0.00           $5.34
           3 Jeremy and Adrian Frehner                   $121,147.88           $0.00        $752.01
           4 Department Stores National Bank                 $371.19           $0.00           $2.30
           5 Capital One, N.A.                             $1,830.50           $0.00          $11.36
           6 Portfolio Recovery Associates, LLC              $380.40           $0.00           $2.36
           7 Wells Fargo Bank, N.A.                        $3,766.12           $0.00          $23.38
           8 Lone Peak Hospital                              $118.90           $0.00           $0.74


                       Total to be paid to timely general unsecured claims:                 $797.49
                                                       Remaining balance:                     $0.00


UST Form 101-7-NFR (10/1/2010)
  Case 17-30998            Doc 38   Filed 12/05/18 Entered 12/05/18 11:51:54               Desc Main
                                      Document     Page 4 of 4

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                        $0.00
                                                        Remaining balance:                          $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable).

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



             Total to be paid for subordinated claims:                                              $0.00
                                   Remaining balance:                                               $0.00




                                          Prepared By: /s/ George B. Hofmann
                                                       Trustee
George B. Hofmann
111 E. Broadway
11th Floor
Salt Lake City, UT 84111
trustee@cohnekinghorn.com
Phone: (801) 363-4300
Fax: (801) 363-4378



STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
